                 Case 2:20-cr-00090-JCC Document 21 Filed 08/12/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0090-JCC
10                             Plaintiff,                     ORDER
11          v.

12   JOSHUA THOMAS BALES,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion for a
16   discovery protective order (Dkt. No. 20). Having thoroughly considered the motion and the
17   relevant record and finding good cause, the Court GRANTS the motion and ORDERS as
18   follows:
19      1. This Protective Order governs all sensitive discovery material in any format (written or
20          electronic) produced by the Government in the above-captioned case that pertains to the
21          victim in this case, identified in the Indictment as “X.C.”, and is specifically designated
22          as “Protected Material.”
23      2. The United States will make copies of the Protected Material available to defense
24          counsel. Possession of copies of the Protected Material is limited to the attorneys of
25          record, investigators, paralegals, law clerks, experts and assistants for the attorneys of
26          record (hereinafter collectively referred to as members of the defense team).


     ORDER
     CR20-0090-JCC
     PAGE - 1
                Case 2:20-cr-00090-JCC Document 21 Filed 08/12/20 Page 2 of 3




 1      3. The attorneys of record and members of the defense team may display and review the

 2         Protected Material with Defendant but may not leave any Protected Material with him.

 3      4. Defendant, attorneys of record, and members of the defense team acknowledge that

 4         providing copies of the Protected Material to persons outside of the defense team is

 5         prohibited and agree not to provide copies of the Protected Material to persons outside of

 6         the defense team.

 7      5. The defense may petition the Court to request modification or termination of the

 8         Protective Order upon further review of the Protected Material.
 9      6. Nothing in this order should be construed as imposing any discovery obligations on the
10         Government or Defendant that are different from those imposed by case law and Rule 16
11         of the Federal Rules of Criminal Procedure and the Local Criminal Rules.
12      7. Any Protected Material that is filed with the Court in connection with pretrial motions,
13         trial, sentencing, or other matter before this Court, shall be filed under seal and shall
14         remain sealed until otherwise ordered by this Court. This does not entitle either party to
15         seal their filings as a matter of course. The parties are required to comply in all respects
16         to the relevant local and federal rules of criminal procedure pertaining to the sealing of
17         court documents.
18      8. The provisions of this Order shall not terminate at the conclusion of this prosecution.

19      9. Any violation of any term or condition of this Order by Defendant, his attorneys of

20         record, any member of the defense team, or any attorney for the United States Attorney’s

21         Office for the Western District of Washington, may be held in contempt of court, and/or

22         may be subject to monetary or other sanctions as deemed appropriate by this Court.

23      10. If Defendant violates any term or condition of this Order, the United States reserves its

24         right to seek a sentencing enhancement for obstruction of justice, or to file any criminal

25         charges relating to Defendant’s violation.

26         //


     ORDER
     CR20-0090-JCC
     PAGE - 2
              Case 2:20-cr-00090-JCC Document 21 Filed 08/12/20 Page 3 of 3




 1         DATED this 12th day of August 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0090-JCC
     PAGE - 3
